FILED
                      NOT FOR PUBLICATION
                                                                   JUL 08 2016

               UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                U.S. COURT OF APPEALS


                       FOR THE NINTH CIRCUIT


EDWARD VINCENT RAY, Jr.,                  No. 14-15607

         Petitioner - Appellant,          D.C. No. 4:10-cv-01582-YGR

v.

JEFFREY A. BEARD,
                                          MEMORANDUM*
         Respondent - Appellee.


             Appeal from the United States District Court
                for the Northern District of California
           Yvonne Gonzalez Rogers, District Judge, Presiding

                         Submitted July 6, 2016
                        San Francisco, California
Before: SILVERMAN and NGUYEN, Circuit Judges and GARBIS,*** Senior
District Judge.

      Edward Vincent Ray, Jr. appeals from the district court’s denial of his

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. We have

jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a), and we affirm.

      Ray contends that the admission of his codefendant’s confession violated the

Confrontation Clause because the confession did not redact all references to Ray.

We review the district court’s denial of habeas relief de novo. Murdaugh v. Ryan,

724 F.3d 1104, 1113 (9th Cir. 2013).

      As a preliminary matter, we agree with Ray that his Confrontation Clause

claim is exhausted. Ray does not offer any evidence beyond that contained in the

state court record, and his arguments before the state courts set forth the operative

facts necessary to establish the legal basis of his claim. See Vasquez v. Hillery, 474
U.S. 254, 260 (1986); Davis v. Silva, 511 F.3d 1005, 1009-11 (9th Cir. 2008).

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34 (a) (2).

      ***    The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.



                                           2                                    14-15607
      We also agree that the California Court of Appeal’s factual finding

underlying the rejection of the Confrontation Clause claim was unreasonable, see 28

U.S.C. § 2254(d)(2), and that the admission of the improperly redacted confession

constituted an error pursuant to Bruton v. United States, 391 U.S. 123 (1968).

Contrary to the California Court of Appeal’s finding, the confession contained two

direct references to Ray and at least one reference was incriminating. See Bruton,
391 U.S. at 130-37; Taylor v. Maddox, 366 F.3d 992, 1001 (9th Cir. 2004)

(applying section 2254(d)(2)).

      Nevertheless, we affirm the district court’s denial of relief because the Bruton

error was harmless in light of the strength of the prosecution’s case. See Whelchel

v. Washington, 232 F.3d 1197, 1206 (9th Cir. 2000). Not only was the confession’s

brief reference to Ray cumulative of Larry Carrington’s more incriminating

testimony, but the prosecution also introduced Ray’s self-incriminating statements,

witness testimony connecting Ray directly to eight robberies, and circumstantial

evidence, including surveillance video, connecting Ray to the other robberies. See

Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993).

      We decline to expand the certificate of appealability.

      AFFIRMED.



                                          3                                      14-15607